DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A. In claim 13, a “.” has been inserted following “SEQ ID NO. 16”.
B. The claims have been renumbered so that final claim 7 occurs after claim 8.
The final claim numbers are: claim 8 is final claim 1; claim 7 is final claim 2; claim 12 is final claim 3; claim 13 is final claim 4; claim 14 is final claim 5; claim 16 is final claim 6; claim 17 is final claim 7; claim 18 is final claim 8; claim 19 is final claim 9; and claim 22 is final claim 10.
EXAMINER’S COMMENT
In the reply of 21 June 2021, Applicant elected DNA polymorphism No. 2. In view of the allowability of claims 7, 8, 14, 16-19, and 22, the previously withdrawn subject matter of methods which further detect one or more of the polymorphisms recited in claims 12 and 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because these claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 April 2021, as it pertained to the elected DNA polymorphism No. 2 in combination with the additional polymorphisms recited in claims 12 and 13, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Leong et al (GenBank Accession No. BT046059, 24 August 2010; cited in the Office action of 31 August 2021) discloses methods of determining the nucleotide sequence of a sequence from an Atlantic salmon wherein the nucleotide sequence includes a “C” nucleotide at DNA polymorphism No. 2. That is, Leong teaches methods of detecting the nucleotide sequence of present SEQ ID NO: 65, which is the same sequence as SEQ ID NO: 2 except that SEQ ID NO: 2 has an adenine at position 36. See the sequence alignment between the sequence of Leong and present SEQ ID NO: 65 set forth at page 26 of the Office action of 31 August 2021.  However, the prior art does not teach or suggest the occurrence of an adenine at position 36 of SEQ ID NO: 2 or SEQ ID NO: 65. Accordingly, the prior art does not teach or suggest the presently claimed methods of detecting a genetic variant in a salmonid comprising obtaining a sample from the salmonid, assaying the sample to detect one or more salmonid gene variants and detecting the gene variant of an adenine at position 36 of SEQ ID NO: 2 in the sample. Nor does the prior art teach or suggest the claimed methods for producing salmonid offspring or breeding salmonid wherein a sample from the salmonid has been tested to detect the presence of an adenine at position 36 of SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634